Citation Nr: 0209416	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-17 906	)	DATE
	)
						)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a shrapnel injury to the left third finger.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Marine 
Corps from October 1951 to October 1953.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's claim of entitlement to a 
compensable evaluation for service-connected residual 
shrapnel injury to the left third finger.  The veteran filed 
a timely notice of disagreement and the RO subsequently 
provided him a statement of the case (SOC) in February 1995.  
In March 1995 the veteran perfected his appeal, and the issue 
was subsequently certified to the Board.  

The Board notes that the veteran presented for a field 
hearing before a local hearing officer in March 1995; a 
transcript of such is of record.  


FINDING OF FACT


The veteran's service connected residual disability from a 
shrapnel injury to the left third finger is essentially 
manifested by ankylosis of the distal interphalangeal (DIP) 
joint to zero degrees.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an evaluation of 10 percent for service-connected 
residuals of a shrapnel injury to the left third finger have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.102, 4.3, 4.72, Diagnostic Codes 5226 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records disclose that the veteran was 
wounded in action against enemy forces in Korea in September 
1952, for which he was later awarded the Purple Heart medal.  
As pertinent to the present case, a mortar shell fragment 
inflicted a compound, comminuted fracture of the middle 
phalanx of his left middle finger.  Under a median nerve 
block at the wrist, the wound of the finger was debrided and 
the missile was removed.  The wound was irrigated and 
drained.  He was evacuated to the USS Repose, where, several 
days later, it was reported that his finger wound had been 
cleanly debrided, with no current sepsis.  There was active 
flexion, slight, at the distal interphalangeal joint.  The 
wound extended to the bone on the volar surface of the middle 
phalanx.  During healing of the wound, the finger was 
immobilized by a metal splint.  Two weeks after the injury, 
it was noted that healing was satisfactory and the range of 
motion was adequate to return to full duty.  

The veteran's service separation examination, performed in 
September 1953, noted no disability resulting from the wound 
to the finger.  Upon VA medical examination in November 1953, 
the veteran reported no treatment since separation.  Clinical 
evaluation revealed a scar on the flexor surface of the left 
forefinger at the mid phalanx, 11/4 in. long, slightly 
adherent.  It was non-tender and there was no keloid.  The 
terminal phalanx was fixed in an attitude of complete 
extension, with no motion of the distal interphalangeal 
joint.  The examiner noted that the tip of the left 
forefinger could be flexed to within 2 in. of the proximal 
palmar crease.  X-rays showed a deformity of the shaft of the 
middle phalanx of the forefinger, compatible with an old 
healed fracture.  There were no signs of active 
osteomyelitis, and no evidence of retained opaque foreign 
bodies.  The articular margins of the proximal and distal 
interphalangeal joints showed no irregularity of contour.

The veteran was granted service connection for residuals of 
shrapnel injury to his left "index" finger, and assigned a 
noncompensable (zero percent) evaluation, in a rating 
decision dated in December 1953.  In a subsequent rating 
decision dated in November 1956, the RO corrected the 
November 1953 rating decision to reflect that the residual 
injury was to the left third finger, not the left index 
finger.  The noncompensable evaluation was continued.  

In November 1994 the veteran presented for a VA examination, 
at which time he complained of a fused middle finger on his 
left hand.  He reported pain in his service-connected left 
middle finger in cold environments.  The veteran indicated 
that he worked as a carpet and linoleum layer.  

Clinical evaluation revealed a right-handed veteran with no 
movement of the left middle DIP joint on flexion or 
extension.  The veteran had one degree of motion on lateral 
and medial deviation of the DIP joint.  However, he had 
medial deviation of the finger to 5 degrees.  The examiner 
noted a healed scar between the DIP and the proximal 
interphalangeal (PIP) joint flexor surface.  It was further 
noted that the veteran's grasp was decreased due to his 
inability to fully flex his left third finger.  

X-rays of the veteran's left hand revealed degenerative 
changes and narrow joints with spurring, mostly of the DIP 
joints.  

The veteran was diagnosed with arthritis of the left hand and 
a frozen left third DIP joint.  

In March 1995 the veteran presented for a hearing before a 
local hearing officer.  The veteran testified that he was 
unable to pursue a career as a firefighter because of his 
service-connected left middle finger disability.  According 
to the veteran's testimony, a friend had informed him that he 
had successfully passed the written examination and was 
guaranteed a position.  However, upon physical examination, 
his ankylosed left middle finger was discovered and he was 
rejected.  Therefore, the veteran contended, he was forced 
into a career as a carpet layer.  

The veteran denied any pain associated with his service-
connected left middle finger, except in cold weather.  He 
also denied that the disability required any treatment.  The 
hearing officer noted that the veteran demonstrated an 
ability to touch his palm with his finger; however, he was 
unable to bend the finger.  

In November 2001 the veteran was afforded another VA 
examination, at which time he denied any pain or swelling.  
The examiner noted a well-healed, nontender scar on the volar 
aspect of the left middle phalanx.  The veteran's digits were 
not tender to palpation.  

Physical examination revealed extension of the DIP joint of 
the long finger to 0 degrees, fixed.  There was also no 
flexion at the DIP joint.  

The veteran was diagnosed with status post shrapnel injury 
left third/long finger with mild functional impairment of his 
nondominant finger, with complete loss of all flexion at the 
DIP joint.  

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the February 
1995 SOC, and the supplemental SOC's provided by the RO in 
April 1995 and February 2002, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  A post-VCAA letter from the RO 
advised the veteran, in June 2001, of the ongoing need for 
any records of treatment for his finger disability, and noted 
that VA would attempt to obtain any records he identified.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (noting VA's enhanced duty to notify claimants of 
evidence needed). It now appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected residuals of a shrapnel 
injury to the left third finger are currently evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5226.  The Board notes that clinical findings on examination 
in 1994 showed no movement of the left middle DIP joint on 
flexion or extension, although there was one degree of motion 
on lateral and medial deviation of the DIP joint, with medial 
deviation of the finger to 5 degrees.  There was arthritis 
throughout the left hand, and the left third DIP joint was 
noted to be frozen.  Re-examination in 2001 reported a 
complete loss of all flexion at the DIP joint of that finger.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Pursuant to DC 5226, unfavorable ankylosis of the middle 
finger of the major hand is assigned an evaluation of 10 
percent.  Favorable ankylosis of the middle finger of the 
major hand is also evaluated as 10 percent disabling.  
Additionally, unfavorable and favorable ankylosis of the 
minor hand are assigned an evaluation of 10 percent.  

When only one joint of a digit is ankylosed or limited in its 
motion, the determination will be made based upon whether 
motion is possible to within two inches of the median 
transverse fold of the palm.  When such is possible, the 
rating will be favorable ankylosis, otherwise unfavorable.  
38 C.F.R. § 4.71a, Multiple Fingers: Favorable Ankylosis, 
note (3).

Notice of amendments to the rating provisions relating to 
ankylosis of the fingers has been published recently, with 
the effective date of the changes being established as of 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002).  
Although the instant decision is being issued before the 
effective date of the regulatory amendment, the Board notes 
that the changes would not result in a different substantive 
result in this regard.

In the present case, the veteran is right-handed.  The VA 
examiners in November 1994 and November 2001 indicated that 
the veteran's service-connected left third finger is 
ankylosed at the DIP joint.  He has no range of motion of the 
DIP joint on flexion or extension.  It appears to be frozen 
at zero degrees.  The veteran has range of motion, medial 
deviation, of his finger to 5 degrees.  In fact, he 
demonstrated during his hearing an ability to touch his palm 
with his service-connected left middle finger; however, he 
cannot bend the finger at the tip. 

The Board recognizes that the RO found minimal disability 
associated with the veteran's inability to flex the distal 
joint of his left middle finger, and, indeed, there appears 
to be some very slight motion at the fingertip.  However, 
based upon the current clinical findings, we believe the 
rating criteria can be liberally interpreted, with 
consideration of reasonable doubt, to conclude that the 
veteran's service-connected residuals of a shrapnel injury to 
the left middle finger warrant an evaluation of 10 percent 
under DC 5226, on the basis of favorable ankylosis of the DIP 
joint.  See 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) may provide a basis for an 
increased evaluation.  In DeLuca, the Court held that 38 
C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic 
codes under which the veteran's disabilities are rated, and 
that the Board has to consider the functional loss due to 
pain of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  The veteran is now in receipt of a 10 percent 
rating, the maximum allowable rating available under DC 5226.  
As a result, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85.

The Board has considered the potential applicability of other 
diagnostic codes, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After a careful review of the available 
Diagnostic Codes and the probative medical evidence of 
record, the Board finds that Diagnostic Codes other than 5226 
do not provide a basis to assign an evaluation higher than 
the 10 percent evaluation assigned by this decision.  

The veteran certainly does not contend, and the competent 
medical evidence of record does not indicate, that his left 
third finger has been amputated.  Therefore, evaluation 
pursuant to 38 C.F.R. § 4.71a, DC 5154, is not appropriate.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  Pursuant to that code, arthritis, when 
established by X-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  In the present case, no 
physician has opined that the veteran has arthritis due to 
his shrapnel wound in Korea.  In fact, the recent X-ray 
findings as to his left hand showed degenerative changes and 
narrow joints with spurring, in multiple joints of the hand, 
not just the service-connected finger.  

We have herein granted an increase to a 10 percent rating, 
employing the reasonable-doubt/benefit-of-the-doubt-doctrine, 
under the currently existing criteria applicable to 
limitation of motion/ankylosis of the service-connected 
finger.  Under the soon-to-be-effective amendments to the 
Rating Schedule, limitation of motion of the middle finger 
will be evaluated pursuant to Ankylosis and Limitation of 
Motion of Digits of the Hands, see 67 Fed. Reg. 48,784, 
48,787 (2002) (to be codified at 38 C.F.R. § 4.71a, DC 5229).  
Under that provision, limitation of motion of the middle 
finger with a gap of one inch or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or with extension 
limited by more than 30 degrees, will be assigned an 
evaluation of 10 percent.  Limitation of motion with a gap of 
less than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and with extension limited by no more than 
30 degrees, will be noncompensable (0 percent).  

The competent medical evidence of record indicates that the 
veteran has limitation of motion of his middle finger with a 
gap of less than one inch between the fingertip and the palm 
of his hand.  In fact, as discussed above, the veteran 
demonstrated an ability to touch the palm of his hand with 
his service-connected finger, even though he cannot bend the 
tip of that digit.  

Therefore, the Board finds that the veteran's service-
connected left middle finger disability would be 
noncompensable under the provisions for limitation of motion 
of the middle finger, even if we were to consider arthritis 
in the finger to be related to the in-service shrapnel wound.  
See Ankylosis and Limitation of Motion of Digits of the 
Hands, 67 Fed. Reg. 48,784, 48,787 (2002) (to be codified at 
38 C.F.R. § 4.71a, DC 5229).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001) an 
evaluation of 10 percent is assigned for superficial scars 
that are tender and painful on objective demonstration.  A 
higher evaluation is not available.

In the present case, the veteran's scar from his shrapnel 
wound to the finger has been described as well healed and 
non-tender.  Therefore, the Board finds that the veteran's 
scar does not warrant a compensable evaluation under to DC 
7804.  

Finally, the Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular rating 
is not shown, however, as it has been neither contended nor 
evidenced by the record that the service-connected disability 
has resulted in marked interference with employment or 
frequent periods of hospitalization, or to otherwise present 
an exceptional or unusual disability picture.  While the 
Board acknowledges the veteran's contention that his service-
connected left middle finger disability prevented his career 
as a firefighter, the evidence of record indicates that he 
was able to pursue a career as a carpet layer.  There is no 
indication that his service-connected left middle finger 
disability necessitated excessive absences from work.  In 
addition, by the veteran's own testimony, his service-
connected left middle finger disability has not required any 
treatment.  

Therefore, an increased rating on an extra-schedular basis is 
not warranted.  


ORDER

An evaluation of 10 percent for service-connected residuals 
of a shrapnel injury to the left third finger is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

